DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCullagh (US Patent No. 10,412,159 B1).
Regarding claims 1 and 15, McCullagh discloses a packet sending method performed by a service node (Fig. 3, server host 320) of a server (Fig. 3, balancer 300), comprising: 
receiving, via the server (Fig. 3, balancer 300) that comprises one or more service nodes (Fig. 3, server host 320), a first packet from a client device, wherein a destination address of the first packet is an internet protocol (IP) address (52nd paragraph, the client host sends a connection request to the IP address of the load balancer according to a network protocol and/or Fig. 4, block 400); 
sending a second packet to the client device, wherein the second packet comprises an IP address of the service node and a port number of the service node (57th paragraph, balancer sends one or more packets to the client host indicating an IP address and port of the server host for establishing a direct connection from the client host to the server host and/or Fig. 4, block 406); and 
receiving a third packet sent by the client device, wherein a destination address of the third packet is the IP address of the service node that is different from the destination address of the first packet, and wherein a destination port number of the third packet is the port number of the service node (58th paragraph, client host opens a connection to the server host using the IP address and port of the server host and/or Fig. 4, block 408.  Herein, the destination IP address is the IP address of the server host which is different from the IP address of the balancer).

Regarding claim 2, McCullagh discloses that wherein a destination port number of the second packet is a port number of the server (52nd paragraph, the client host sends a connection request to the IP address of the load balancer according to a network protocol and/or Fig. 4, block 400.  Herein, the request include the port number of the balancer since it is operating in a TCP/IP network, illustrated in Fig. 1A) and wherein a destination port number of the second packet is a port number of the client device (57th paragraph, balancer sends one or more packets to the client host indicating an IP address and port of the server host for establishing a direct connection from the client host to the server host and/or Fig. 4, block 406.  Herein, the packet directing to the client host must include IP address and port of the client host since it is operating in a TCP/IP network, illustrated in Fig. 1A).  

Regarding claims 5 and 19, MCCullagh discloses that wherein a source address of the first packet is an IP address of the client device (Fig. 4, block 400, the request must include IP address of client host), a source address of the second packet is the IP address of the service node (Fig. 2, a direct server return 242A must include IP address of the server host as source address), and a destination address of the second packet is the IP address of the client device (Fig. 4, block 406, the packet must direct to the client host must include the client host IP address).

Regarding claim 7, McCullagh discloses sending, by the service node, a fourth packet to the client device, wherein a source address of the fourth packet is the IP address of the service node, and a destination address of the fourth packet is the IP address of the client device (59th paragraph, after the direct connection between the client host and the server host is established, data may begin flowing between the client host and server host over the two subflows for the connection.  Herein, the flow from the server host to the client host must include the IP address of the server host as source address and IP address of the client host as the destination address).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCullagh in view of Balasubramanian et al (US 2019/0229903 A1).
Regarding claims 3, 4, 17, and 18, McCullagh discloses a method for establishing a direct connection between the client host and server host (Fig. 4).  McCullagh does not disclose that wherein the second packet is a quick user datagram protocol internet connections (QUIC) protocol-based packet and wherein the first packet is a QUIC initial packet, the second packet is a QUIC handshake packet or a QUIC retry packet.  Balasubramanian discloses QUIC initial request and handshake response (1st).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include QUIC protocol in McCullagh’s system, as suggested by Balasubramanian, to reduce number of round trips when establishing a new connection.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCullagh in view of Pettit et al (US 2015/0281098 A1).
Regarding claims 6 and 20, McCullagh discloses that wherein a connection established between the client device and the service node is a first connection (Fig. 5E, direct connection 5E).  McCullagh does not that the second packet and the third packet comprises a connection identifier and determining, by the service node based on 5-tuple information and the connection identifier in the third packet and/or fourth packet, that the third packet and/or fourth packet belongs to the first connection.  Pettiti discloses using 5 tuple of the packet as well as other fields of the packet headers such as connection identifier, assigned to a specific connection, to identify a connection to specific module (149th paragraph).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine a connection based on 5-tuple and connection identifier in McCullagh’s system, as suggested by Pettiti, to reduce processing time.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Fahmi, Kariem (WO 2018/149684 A1) discloses distributing load balancing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472